Exhibit 10.15
Exelis Inc.
Enhanced Severance Pay Plan
1. Purpose
     The purpose of this Exelis Inc. Enhanced Severance Pay Plan (“Plan”) is to
assist in occupational transition by providing Severance Benefits, as defined
herein, for employees covered by this Plan whose employment is terminated under
conditions set forth in this Plan.
     The Plan first became effective as of October 31, 2011 following the
spin-off of Exelis Inc. from ITT Corporation (the “Predecessor Corporation”) on
October 31, 2011. The Predecessor Corporation maintained a similar plan prior to
the spin-off (the “Predecessor Plan”), and the Plan was created to continue
service accruals under the Predecessor Plan. The Plan shall remain in effect as
provided in Section 9 hereof, and covered employees shall receive full credit
for their service and participation with the Predecessor Corporation as provided
in Section 5 hereof.
2. Covered Employees
     Covered employees under this Plan (“Employees”) are active full-time,
regular salaried employees of Exelis Inc. (“Exelis”) and of any subsidiary
company (“Exelis Subsidiary”) (including Employees who are short term disabled
as of a Potential Acceleration event within the meaning of the Company’s short
term disability benefit plans) (other than Employees on periodic severance as of
a Potential Acceleration Event) who are or were, at any time within the two year
period immediately preceding the Employees’ termination of employment (other
than executives covered by the Exelis Inc. Special Senior Executive Severance
Pay Plan), United States or Canadian citizens or who are employed in the United
States or Canada, whose primary employment location is at Exelis Inc.
Headquarters (currently in McLean, Virginia), and such other employees of the
Company who shall be designated as covered employees thereunder by the Chief
Executive or the Senior Vice President, Director-Human Resources of Exelis or a
designee of such officers (“Authorized Officers or Designees”). No person who is
employed on a temporary, occasional or seasonal basis is eligible under this
Plan.
     After the occurrence of an Acceleration Event, the terms “Exelis”, “Exelis
Subsidiary” and “Company” as used herein shall also include, respectively and as
the context requires, any successor company to Exelis or any successor company
to any Exelis Subsidiary and any affiliate of any such successor company.
3. Definitions
     An “Acceleration Event” shall occur if (i) a report on Schedule 13D shall
be filed with the Securities and Exchange Commission pursuant to Section 13(d)
of the Securities Exchange Act of 1934 (the “Act”) disclosing that any person
(within the meaning of Section 13(d) of the Act), other than Exelis or a
subsidiary of Exelis or any employee benefit plan sponsored by

 



--------------------------------------------------------------------------------



 



Exelis or a subsidiary of Exelis, is the beneficial owner directly or indirectly
of twenty percent (20%) or more of the outstanding Common Stock $1 par value, of
Exelis (the “Stock”); (ii) any person (within the meaning of Section 13(d) of
the Act), other than Exelis or a subsidiary of Exelis, or any employee benefit
plan sponsored by Exelis or a subsidiary of Exelis, shall purchase shares
pursuant to a tender offer or exchange offer to acquire any Stock of Exelis (or
securities convertible into Stock) for cash, securities or any other
consideration, provided that after consummation of the offer, the person in
question is the beneficial owner (as such term is defined in Rule 13d-3 under
the Act), directly or indirectly, of twenty percent (20%) or more of the
outstanding Stock of Exelis (calculated as provided in paragraph (d) of
Rule 13d-3 under the Act in the case of rights to acquire Stock); (iii) the
consummation of (A) any consolidation, business combination or merger involving
Exelis, other than a consolidation, business combination or merger involving
Exelis in which holders of Stock immediately prior to the consolidation,
business combination or merger (x) hold fifty percent (50%) or more of the
combined voting power of Exelis (or the corporation resulting from the merger or
consolidation or the parent of such corporation) after the merger and (y) have
the same proportionate ownership of common stock of Exelis (or the corporation
resulting from the merger or consolidation or the parent of such corporation),
relative to other holders of Stock immediately prior to the merger, business
combination or consolidation, immediately after the merger as immediately
before, or (B) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all the assets of
Exelis, (iv) there shall have been a change in a majority of the members of the
Board of Directors of Exelis within a 12-month period unless the election or
nomination for election by Exelis’s stockholders of each new director during
such 12-month period was approved by the vote of two-thirds of the directors
then still in office who (x) were directors at the beginning of such 12-month
period or (y) whose nomination for election or election as directors was
recommended or approved by a majority of the directors who where directors at
the beginning of such 12-month period or (v) any person (within the meaning of
Section 13(d) of the Act) (other than Exelis or any subsidiary of Exelis or any
employee benefit plan (or related trust) sponsored by Exelis or a subsidiary of
Exelis) becomes the beneficial owner (as such term is defined in Rule 13d-3
under the Act) of twenty percent (20%) or more of the Stock.
     “Cause” shall mean action by the Employee involving willful malfeasance or
gross negligence or the Employee’s failure to act involving material nonfeasance
that would tend to have a materially adverse effect on the Company. No act or
omission on the part of the Employee shall be considered “willful” unless it is
done or omitted in bad faith or without reasonable belief that the action or
omission was in the best interests of the Company.
     “Company” shall mean Exelis Inc. (“Exelis”) and of any subsidiary company
(“Exelis Subsidiary”), collectively or individually as the context requires
“Company”; provided, however, that for purposes of service under the Predecessor
Plan, Company shall include the Predecessor Corporation.
     “Enhanced Severance Period” shall mean the period, expressed in weeks,
equal to the sum of (x) two times the normal severance pay or termination pay
period of weeks for the Employee (the “Normal Severance Period”), determined as
if the Employee were an employee of the same grade, and having the same years of
service, covered by and eligible for the severance pay or termination pay plans
or policies at Exelis Corporate Headquarters, McLean Virginia, as

2



--------------------------------------------------------------------------------



 



in effect immediately preceding an Acceleration Event and (y) four (4) weeks (in
lieu of notice of termination), provided that the Enhanced Severance Period
shall not exceed 108 weeks and shall not be less than the Minimum Severance
Period.
     “Enhanced Week’s Pay” shall mean the sum of (x) the current annual base
salary rate paid or in effect with respect to the Employee at any time of
Employee’s termination of employment and (y) the current annual bonus or service
recognition award paid or awarded to the Employee in respect of either (i) an
Acceleration Event or (ii) the Employee’s termination of employment, including,
among the bonuses and service recognition awards taken into account for this
purpose, any bonus or service recognition award paid or awarded by reason of an
Acceleration Event, without regard to whether such bonus or service recognition
award is paid during or after an Acceleration Event, divided by 52 weeks.
     “Good Reason” shall mean (i) without the Employee’s express written consent
and excluding for this purpose an isolated, insubstantial and inadvertent action
not taken in bad faith and which is remedied by the Company or its affiliates
within 30 days after receipt of notice thereof given by the Employee, (A) a
reduction in the Employee’s annual base compensation (whether or not deferred),
(B) the assignment to the Employee of any duties inconsistent in any material
respect with the Employee’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities, or (C) any other
action by the Company or its affiliates which results in a material diminution
in such position, authority, duties or responsibilities; (ii) without the
Employee’s express written consent, the Company’s requiring the Employee’s work
location to be other than within twenty-five (25) miles of the location where
such Employee was principally working immediately prior to the Acceleration
Event; or (iii) any failure by the Company to obtain the express written
assumption of this Plan from any successor to the Company; provided that “Good
Reason” shall cease to exist for an event on the 90th day following the later of
its occurrence or the Employee’s knowledge thereof, unless the Employee has
given the Company notice thereof prior to such date.
     “Minimum Severance Period” shall mean (i) with respect to Employees with
less than twenty (20) years of service with the Company, twenty-six (26) weeks,
(ii) with respect to Employees with between twenty (20) and twenty-five
(25) years of service with the Company, 52 weeks, (iii) with respect to
Employees with greater than twenty-five (25) years of service with the Company
but less than or equal to thirty (30) years of service with the Company,
seventy-eight (78) weeks and (iv) with respect to Employees with greater than
thirty (30) years of service with the Company, one hundred and four (104) weeks.
For purposes hereof, “years of service” shall have the same meaning as in the
termination pay plans or policies at Exelis Corporate Headquarters, McLean,
Virginia, as in effect immediately preceding an Acceleration Event and shall be
determined as of the date of the Employee’s termination of employment with the
Company.
     “Potential Acceleration Event” shall mean any execution of an agreement,
the commencement of a tender offer or any other transaction or event that if
consummated would result in an Acceleration Event.
4. Severance Benefits Upon Termination of Employment

3



--------------------------------------------------------------------------------



 



     If an Employee’s employment with the Company is terminated due to a
Qualifying Termination, he or she shall receive the severance benefits set forth
in Section 5 hereof (“Severance Benefits”). For purposes hereof, (i) a
“Qualifying Termination” shall mean a termination of an Employee’s employment
with the Company either (x) by the Company without Cause (A) within the two
(2) year period commencing on the date of the occurrence of an Acceleration
Event or (B) prior to the occurrence of an Acceleration Event and either
(1) following the public announcement of the transaction or event which
ultimately results in such Acceleration Event or (2) at the request of a party
to, or participant in, the transaction or event which ultimately results in an
Acceleration Event; or (y) by an Employee for Good Reason within the two
(2) year period commencing with the date of the occurrence of an Acceleration
Event and (ii) a determination by an Employee that he or she has “Good Reason”
hereunder shall be final and binding on the parties hereto unless the Company
can establish by a preponderance of the evidence that “Good Reason” does not
exist.
5. Severance Benefits
     Severance Benefits for Employees:
     • Accrued Rights — The Employee’s base salary through the date of
termination of employment, any annual bonus earned but unpaid as of the date of
termination for any previously completed fiscal year, reimbursement for any
unreimbursed business expenses properly incurred by the Employee in accordance
with Company policy prior to the date of the Employee’s termination of
employment and such employee benefits, if any, as to which the Employee may be
entitled under the employee benefit plans of the Company, including without
limitation, the payment of any accrued or unused vacation under the Company’s
vacation policy.
     • Severance Pay — The number of weeks of the Employee’s Enhanced Severance
Period times the Employee’s Enhanced Week’s Pay, paid in the form described in
Section 6 below.
     • Benefits
     — Continued health and life insurance benefits for a period equal to the
Employee’s Enhanced Severance Period following the Employee’s termination of
employment at the same cost to the Employee, and at the same coverage levels, as
provided to the Employee (and the Employee’s eligible dependents) immediately
prior to his or her termination of employment.
     — Payment of a lump sum amount (“Pension Lump Sum Amount”) equal to the
difference between (i) the total lump sum value of the Employee’s pension
benefit under the Exelis Inc. Salaried Retirement Plan and, as applicable,
Exelis Inc. Excess Pension Plan IIA, Exelis Inc. Excess Pension Plan IIB or any
successor plan; provided that the benefits under such successor plan is no less
favorable than the benefits under the plans set forth herein (or corresponding
pension arrangements (i) outside the United States or (ii) as may be designated
by an Authorized Officer or Designee) (“Pension Plans”) as of the Employee’s
termination of employment and (ii) the total lump sum value of the Employee’s
pension benefit under the Pension Plans after crediting to the Employee an
additional two (2) years of age and two (2) years of eligibility and benefit
service and applying the highest annual base salary rate and

4



--------------------------------------------------------------------------------



 



highest bonus or service recognition award determined above under “Enhanced
Week’s Pay” with respect to the additional period of service so credited for
purposes of determining the Final Average Compensation under the Pension Plans.
The above total lump sum values shall be determined in the manner provided in
the Excess Pension Plans of the Company for determination of lump sum benefits
upon the occurrence of an Acceleration Event, as defined in said Plans. This
provision shall apply to any Employee having a pension benefit under any of the
Pension Plans as of the Employee’s termination of employment. An example of the
calculation of benefits set forth in this paragraph is set forth on Schedule A.
     — Crediting of an additional two (2) years of age and an additional two
(2) years of eligibility service for purposes of the Company’s retiree health
and retiree life insurance benefits. This provision shall apply to any Employees
covered under such benefits any time during the three (3) year period
immediately preceding the Employee’s termination of employment.
     — Payment of a lump sum amount (“Savings Plan Lump Sum Amount”) equal to
the number of weeks of the Employee’s Enhanced Severance Period times the
following amount: the highest annual base salary rate determined above under
“Enhanced Week’s Pay”, divided by 52 weeks, times the highest percentage rate of
Company Contributions (not to exceed 3 1/2%) with respect to the Employee under
the Exelis Inc. Investment and Savings Plan for Salaried Employees and/or the
Exelis Inc. Excess Savings Plan (or corresponding savings plan arrangements
(i) outside the United States or (ii) as may be designated by an Authorized
Officer of Designee) (“Savings Plans”) (including matching contributions and
floor contributions) at any time during the three (3) year period immediately
preceding the Employee’s termination of employment or the three (3) year period
immediately preceding the Acceleration Event. This provision shall apply to any
Employee who is a member of any of the Savings Plans at any time during such
three (3) year period.
     • Outplacement — Outplacement services for one (1) year.
     With respect to the provision of benefits described above during the above
period equal to the Employee’s Enhanced Severance Period, if, for any reason at
any time the Company is unable to treat the Employee as being eligible for
ongoing participation in any Company employee benefit plans in existence
immediately prior to the termination of employment of the Employee, and if, as a
result thereof, the Employee does not receive a benefit or receives a reduced
benefit the Company shall provide such benefits by making available equivalent
benefits from other sources in a manner consistent with Section 15 below.
     Notwithstanding any other provision of the Plan to the contrary, all prior
service and participation by an Employee with the Predecessor Corporation shall
be credited in full towards an Employee’s service and participation with the
Company.
6. Form of Payment of Severance Pay and Lump Sum Payments
     Severance Pay shall be paid in cash, in non-discounted equal periodic
installment payments corresponding to the frequency and duration of the
severance payments that the Employee would have been entitled to receive under
the Normal Severance Period. The Pension

5



--------------------------------------------------------------------------------



 



Lump Sum Amount and the Savings Plan Lump Sum Amount shall be paid in cash
within thirty (30) calendar days after the date the employment of the Employee
terminates.
7. Termination of Employment — Other
     The Severance Benefits shall only be payable upon an Employee’s termination
of employment due to a Qualifying Termination; provided, that if, following the
occurrence of an Acceleration Event, an Employee is terminated due to the
Employee’s death or disability (as defined in the long-term disability plan in
which the Employee is entitled to participate (whether or not the Employee
voluntarily participates in such plan)) and, at the time of such termination,
the Employee had grounds to resign with Good Reason, such termination of
employment shall be deemed to be a Qualifying Termination.
8. Administration of Plan
     This Plan shall be administered by Exelis, who shall have the exclusive
right to interpret this Plan, adopt any rules and regulations for carrying out
this Plan as may be appropriate and decide any and all matters arising under
this Plan, including but not limited to the right to determine appeals. Subject
to applicable Federal and state law, all interpretations and decisions by Exelis
shall be final, conclusive and binding on all parties affected thereby.
     Notwithstanding the preceding paragraph, following an Acceleration Event,
any controversy or claim arising out of or relating to this Plan, or the breach
thereof, shall be settled by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules and the entire
cost thereof shall be borne by the Company. The location of the arbitration
proceedings shall be reasonably acceptable to the Employee. Judgment on the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The Company shall pay all legal fees, costs of litigation,
prejudgment interest, and other expenses which are incurred in good faith by the
Employee as a result of the Company’s refusal to provide any of the Severance
Benefits to which the Employee becomes entitled under this Plan, or as a result
of the Company’s (or any third party’s) contesting the validity, enforceability,
or interpretation of this Plan, or as a result of any conflict between the
Employee and the Company pertaining to this Plan. The Company shall pay such
fees and expenses from the general assets of the Company.
9. Termination or Amendment
     Exelis may terminate or amend this Plan (“Plan Change”) at any time except,
that following the occurrence of (i) an Acceleration Event or (ii) a Potential
Acceleration Event, no Plan Change that would adversely affect any Employee may
be made without the prior written consent of such Employee affected thereby;
provided, however, that (ii) above shall cease to apply if such Potential
Acceleration Event does not result in the occurrence of an Acceleration Event.
10. Offset

6



--------------------------------------------------------------------------------



 



     Any Severance Benefits provided to an Employee under this Plan shall be
offset in a manner consistent with Section 15 by reducing (x) any Severance Pay
hereunder by any severance pay, salary continuation pay, termination pay or
similar pay or allowance and (y) any other Severance Benefits hereunder by
corresponding employee benefits, or outplacement services, which the Employee
receives or is entitled to receive, (i) pursuant to any other Company policy,
practice program or arrangement, (ii) pursuant to any Company employment
agreement or other agreement with the Company, or (iii) by virtue of any law,
custom or practice excluding, however, any unemployment compensation in the
United States, unless the Employee voluntarily expressly waives (which the
Employee shall have the exclusive right to do) in writing any such respective
entitlement.
11. Excise Tax
     In the event that it shall be determined that any Payment would constitute
an “excess parachute payment” within the meaning of Section 280G of the Code,
then the aggregate of all Payments shall be reduced so that the Present Value of
the aggregate of all Payments does not exceed the Safe Harbor Amount; provided,
however, that no such reduction shall be effected, if the Net After-tax Benefit
to Employee of receiving all of the Payments exceeds the Net After-tax Benefit
to Employee resulting from having such Payments so reduced. In the event a
reduction is required pursuant hereto, the order of reduction shall be first all
cash payments on a pro rata basis, then any equity compensation on a pro rata
basis, and lastly medical and dental coverage.
     For purposes of this Section 11, the following terms have the following
meanings:
     (i) “Net After-tax Benefit” shall mean the Present Value of a Payment net
of all federal state and local income, employment and excise taxes imposed on
Employee with respect thereto, determined by applying the highest marginal
rate(s) applicable to an individual for Employee’s taxable year in which the
Change in Control occurs.
     (ii) “Payment” means any payment or distribution or provision of benefits
by the Company to or for the benefit of Employee, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any reductions required by this
Section 11.
     (iii) “Present Value” shall mean such value determined in accordance with
Section 280G(d)(4) of the Code.
     (iv) “Safe Harbor Amount” shall be an amount expressed in Present Value
which maximizes the aggregate Present Value of Payments without causing any
Payment to be subject to excise tax under Section 4999 of the Code or the
deduction limitation of Section 280G of the Code.
     All determinations required to be made under this Section 11, including
whether and when a reduction is required and the amount of such reduction and
the assumptions to be utilized in arriving at such determination, shall be made
by a nationally recognized accounting firm mutually agreed to by the Employee
and the Company (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Employee within ten (10) business days
of the receipt of notice from the Employee that there has been a Payment, or
such

7



--------------------------------------------------------------------------------



 



earlier time as is requested by the Company; provided that for purposes of
determining the amount of any reduction, the Employee shall be deemed to pay
federal income tax at the highest marginal rates applicable to individuals in
the calendar year in which any such
     All fees and expenses of the Accounting Firm shall be borne solely by the
Company. If the Accounting Firm determines that no excise tax is payable by the
Employee, it shall so indicate to the Employee in writing. Any determination by
the Accounting Firm shall be binding upon the Company and the Employee.
12. Miscellaneous
     The Employee shall not be entitled to any notice of termination or pay in
lieu thereof except as included as part of Severance Pay as provided herein.
     Severance Benefits under this Plan are paid entirely by the Company from
its general assets.
     This Plan is not a contract of employment, does not guarantee the Employee
employment for any specified period and does not limit the right of the Company
to terminate the employment of the Employee at any time.
     If an Employee should die while any amount is still payable to the Employee
hereunder had the Employee continued to live, all such amounts shall be paid in
accordance with this Plan to the Employee’s designated heirs or, in the absence
of such designation, to the Employee’s estate.
     The numbered section headings contained in this Plan are included solely
for convenience of reference and shall not in any way affect the meaning of any
provision of this Plan.
     If, for any reason, any one or more of the provisions or part of a
provision contained in this Plan shall be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of this Plan not
held so invalid, illegal or unenforceable, and each other provision or part of a
provision shall to the full extent consistent with law remain in full force and
effect.
     The Plan shall be governed by and construed in accordance with the laws of
the State of New York without regard to the conflicts of laws provisions
thereof.
     The Plan shall be binding on all successors and assigns of the Exelis and
an Employee.
13. Notices
     Any notice and all other communication provided for in this Plan shall be
in writing and shall be deemed to have been duly given when delivered by hand or
overnight courier or three days after it has been mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either

8



--------------------------------------------------------------------------------



 



party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon receipt.
If to the Company:
Exelis Inc.
1650 Tysons Boulevard, Suite 1700
McLean, Virginia 22102
Attention: General Counsel
If to Employee:
To the most recent address of Employee set forth in the personnel records of
Exelis.
14. Adoption Date
     This Plan was initially adopted by Exelis on October 31, 2011 (“Adoption
Date”) and does not apply to any termination of employment which occurred or
which was communicated to the Employee prior to the Adoption Date.
15. Section 409A
     This Plan is intended to comply with Section 409A of the Code and will be
interpreted in a manner intended to comply with Section 409A of the Code.
Notwithstanding anything herein to the contrary, (i) if at the time of the
Employee’s termination of employment with the Company the Employee is a
“specified employee” as defined in Section 409A of the Code (and any related
regulations or other pronouncements thereunder) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Employee) until the date that is six months following the
Employee’s termination of employment with the Company (or the earliest date as
is permitted under
     Section 409A of the Code), at which point all payments deferred pursuant to
this Section 15 shall be paid to the Employee in a lump sum and (ii) if any
other payments of money or other benefits due hereunder could cause the
application of an accelerated or additional tax under Section 409A of the Code,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Section 409A of the Code, or otherwise
such payment or other benefits shall be restructured, to the extent possible, in
a manner, determined by the Company, that does not cause such an accelerated or
additional tax. To the extent any reimbursements or in-kind benefits due under
this Plan constitute “deferred compensation” under Section 409A of the Code, any
such reimbursements or in-kind benefits shall be paid in a manner consistent
with Treas. Reg. Section 1.409A-3(i)(1)(iv). Each payment made under this Plan
shall be designated as a “separate payment” within the meaning of Section 409A
of the Code. The Company shall consult with Employees in good faith regarding
the implementation of the provisions of this section; provided that neither the
Company nor any of its employees or representatives shall have any liability to
Employees with respect thereto.

9